                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:14CR3133

      vs.
                                                          ORDER
JAMES A. LAPHEN,

                  Defendant.


      IT IS ORDERED that the motion to withdraw filed by Edward M. Fox II and
Kimberly Hare, and filed on behalf of attorney Edward G. Warin, now deceased,
as counsel of record for Defendant, (Filing No. 80), is granted. Edward M. Fox II,
Kimberly Hare, and Edward G. Warin shall no longer receive electronic notice in
this case.

      Dated this 9th day of July, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
